Citation Nr: 1624259	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  99-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997 for the award of service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 18, 1974 to November 20, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A final October 1995 rating decision denied service connection for narcolepsy.

2.  Following the denial of service connection in the October 1995 rating decision, VA first received the Veteran's petition to reopen a claim for service connection for narcolepsy on July 31, 1997.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied service connection for narcolepsy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  An effective date prior to July 31, 1997 for the award of service connection for narcolepsy is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.156, 3.157, 3.400 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for narcolepsy from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for narcolepsy was granted and the effective date was assigned in the July 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date VA received the claim for this benefit, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

Additionally, in April 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2016 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, namely the Veteran's claim for an earlier effective date for the award of service connection for narcolepsy.  The Veteran provided detailed argument in support of his contention that an earlier effective date was warranted for the award of service connection, and the hearing discussion did not reveal any outstanding evidence necessary to substantiate the Veteran's earlier effective date claim.  Under these circumstances, the Veteran revealed an understanding of the issue, and nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  Finally, neither the Veteran nor his representative have raised any arguments or concerns regarding the April 2016 hearing.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015). 

 In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was unable to file a timely notice of disagreement with the October 1995 rating decision and that an earlier effective date, namely the date of his original claim for service connection, is warranted.  During his April 2016 hearing, the Veteran testified that he lost interest in his original claim after being denied, that he did not know how to file a notice of disagreement, and that he did not have any assistance in filing a notice of disagreement at that time.  In addition, the Veteran contends that an earlier effective date should be awarded due to the excessive length of time it took for the reopened claim for service connection to be resolved in his favor.

A.  Finality of the October 1995 Rating Decision

As an initial matter, the Board finds that the October 1995 rating decision that denied service connection for narcolepsy is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, in October 1995, the Veteran was advised of the decision and his appellate rights.   The Veteran did not file a notice of disagreement with respect to this decision.  As such, the October 1995 rating decision is final.   38 U.S.C.A.        § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for narcolepsy was received prior to the expiration of the appeal period stemming from the October 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) as it appears that the Veteran's service personnel records were received subsequent to the October 1995 rating decision.  In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).   As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

While the Veteran's service personnel records contain a record of the nature of his service, such evidence was previously of record at the time of the October 1995 rating decision.  Therefore, such newly received service department records are duplicative of the evidence previously considered in connection with the October 1995 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the October 1995 rating decision need not be reconsidered.

B.  Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the  claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for narcolepsy in November 1993.  As discussed previously, such claim was denied in a final October 1995 rating decision.  38 U.S.C.A.            § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Thereafter, VA received the Veteran's petition to reopen a claim for service connection for narcolepsy in an informal claim received by VA on July 31, 1997.  A July 2012 rating decision granted service connection for narcolepsy, effective July 31, 1997, the date on which VA received his request to reopen the claim.  The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for narcolepsy that was received after the final October 1995 denial, but prior to the July 31, 1997 informal claim.  Moreover, neither the Veteran nor his representative asserts that the Veteran filed an informal or formal claim during this time.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive a petition to reopen a claim for service connection for narcolepsy after the October 1995 rating decision and prior to the receipt of the petition to reopen on July 31, 1997.  The Board recognizes that the Veteran has alleged that he has suffered from narcolepsy since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999). 

However, while Lalonde emphasis the general rule, importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. (emphasis added).  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date VA received the Veteran's petition to reopen.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 31, 1997, for the grant of service connection for narcolepsy.  

Moreover, to the extent that the Veteran argues that an earlier effective date is warranted due to the length of time it took for the claim to be resolved in his favor, the Board notes that the law and regulations surrounding the award of an earlier effective date are clear and specific.  The effective date for a claim opened after a final disallowance-such as the claim decided herein-will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  As stated above, the current effective date for the award of service connection for narcolepsy is the date VA received the petition to reopen that claim after the prior final denial, namely July 31, 1997.  There are no statutory or regulatory provisions permitting the award of an earlier effective date based on the length of time taken to resolve a subsequent appeal and neither the Veteran nor his representative have cited to such.  Moreover, to the extent that the Veteran is seeking equitable relief in the award of an earlier effective date, the Board is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).   This argument is therefore without merit.

Finally, the Board notes the Veteran's contentions that he was unable to file, or that he did not have assistance in filing, a notice of disagreement following the October 1995 rating decision.  A statutory filing period may be equitably tolled due to the conduct of VA under some circumstances.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).   Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).   The Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct (such as trickery); however, such does require the Veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

The Veteran has not alleged that he was given any type of advice or misinformation from VA employees that tricked him into not filing a timely notice of disagreement or a request to reopen a claim for service connection for narcolepsy.  There is no indication of trickery or misleading information provided to the Veteran from VA. As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Pfau, supra, at 517.  In addition, while the Veteran has alleged that he did not file a notice of disagreement because he did not know how to do so, the October 1995 notification letter contained the Veteran's appeal rights and clearly explained the requirements for filing a notice of disagreement.  Further, the Veteran was represented by his state Veterans Service Organization at the time of the October 1995 rating decision and the September 1995 hearing; hence, he had access to assistance in filing a notice of disagreement.  Therefore, for the reasons discussed above, the Board concludes equitable tolling is not warranted in this case and the Veteran's arguments are without merit.

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to July 31, 1997 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 





ORDER

An effective date prior to July 31, 1997, for the award of service connection for narcolepsy, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


